749



            OFFICE    OF THE ATTORNEY            QENERAL        OF TEXAS
                                        AUSTIN




                                                 Anttotrkd ClTil    Stat-
                                         818Fk,  vh#e   & r@881V88    4 8ohy
                                    FTLb88,   to pU?Ohll88 Or 8hWg+     t0 hi8
                                      08 ruO888ur     io the proper   and
                                          to be prrrad on, pe-dst~md
                                        ‘W@xt,   a8 nearly U po88lble,             bT

        V8 OUt ftdulp p M l8k ti TtiU8- l88i8tMOe
a 8d OivetWIt’& UIOta t+dc m1 8k tUk 8Vlth it8h 2~81
?OOkOt      ?Ut8  VOtid b  t0 w   lOUEtr, di8kiOt                  Ol’ p8OittOt   Of-
ilOV,       hOVVV8C, e8pOaditUF8 Of OOUUt~ f~&                 rCW 8UOh UrpOW8          .
lre   not    Vithbt   the   prOVi8tOM      Of    the    rioremntiorud 8 ? 8tUte.
                Your attention 18 aa                   to Artlok 4515 oi rrld
8tbtUte8      vhwob~    the   tiOret@Fr     Of    6trt8    i8   lIthOFi88d    t0 $Ur-
n4hoae        Oop;oi MOh        Of ti1 &OBOr8lud            opaOiti    &V8    m88d
                                                              750




slAtUP@ t0   tb8   alArk   @f   t&A 8OV8?ti   aaPt   AA~ t0